Citation Nr: 1205329	
Decision Date: 02/13/12    Archive Date: 02/23/12	

DOCKET NO.  09-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by memory loss, chronic fatigue, and/or depression, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder characterized by arthralgia/joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991, a portion of which represented service in the Southwest Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2005 and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal as to the issue of entitlement to service connection for a disorder characterized by memory loss, to include as due to an undiagnosed illness, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A disorder characterized by chronic fatigue, to the extent that it exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.

2.  A chronic disorder characterized by depression is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.

3.  A chronic disorder characterized by arthralgia/joint pain, other than residuals of a right torn lateral meniscus, status post meniscectomy, degenerative joint disease of the left knee, degenerative joint disease of the left wrist, and residuals of right wrist strain, is not shown to have been present in service, or at any time thereafter.

4.  Chronic residuals of a right torn lateral meniscus, status post meniscectomy, are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service. 

5.  Chronic residuals of degenerative joint disease of the left knee are not shown to have been present in service, they were not compensably disabling within the first year following discharge from active duty, nor are they the result of any incident or incidents of the Veteran's period of active military service.

6.  Chronic residuals of a right wrist strain are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service.

7.  Degenerative joint disease of the left wrist is not shown to have been present in service, or to a compensably disabling degree within the first year following service discharge from active duty, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  A disorder characterized by chronic fatigue was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

2.  A chronic disorder characterized by depression was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.317.

3.  A chronic disorder characterized by arthralgia/joint pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.317.  

4.  Residuals of a torn right lateral meniscus, status post meniscectomy, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.303.

5.  Residuals of degenerative joint disease of the left knee were not incurred in or aggravated by active military service, nor may degenerative joint disease of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Residuals of a right wrist strain were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.303.  

7.  Degenerative joint disease of the left wrist was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August and November 2004, as well as in February 2005, March 2006, and March 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as available service treatment records, VA and private treatment records and examination reports, and a statement from the Veteran's significant other.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks entitlement to service connection for chronic memory loss, fatigue, and depression, as well as for arthralgia/joint pain, to include as due to an undiagnosed illness.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service, to include as a result of "undiagnosed illnesses" having their origin during that same period of active service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2016.  Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For VA purposes, a diagnosis of chronic fatigue syndrome requires; (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following:  acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.   38 C.F.R. § 4.88(a).

In the case at hand, service treatment records fail to demonstrate the presence of either chronic fatigue, depression, or chronic arthralgia/joint pain.  A June 1991 service separation examination was essentially unremarkable, and no pertinent diagnoses were noted.  While a July 1991 service treatment record documented the Veteran's complaint of low back and chest pain, such complaints were not representative of chronic pathology.  Moreover, at the time of a Persian Gulf Protocol examination in June 2004, there was no evidence of any chronic chest or low back disorder.  Significantly, the Veteran's claim for the disabilities at issue, which was received in August 2004, made no mention whatsoever of problems with his chest or lower back.  

The Board acknowledges that, since the time of the Veteran's discharge from service, he has voiced complaints of and received treatment for fatigue and/or depression, as well as arthralgia/joint pain.  However, the earliest clinical indication of the presence of any of these complaints was at a point in time many years following the Veteran's discharge from service.  Significantly, to date, the evidence has consistently preponderated against finding that any of the disabilities in question are in related to the Veteran's period of active service, or to an undiagnosed illness originating during that period of service.

The Board observes that, at the time of a VA psychological examination in October 2007, it was noted that the first reference to anxiety and depression in the Veteran's claims folder was in a primary care clinic note of 2002.  Further noted was that the Veteran had received no treatment for depression or anxiety, or medication for any mental health disability.  On mental status examination, the Veteran described feeling sad, and that he was unable to interact with his children due to his pain.  Further noted was that the Veteran's depression was secondary to the pain which limited his daily functioning.  The pertinent diagnosis noted was adjustment disorder with mixed emotions secondary to medical problems.  According to the examiner, the Veteran reported anxiety as his more prominent symptom, with depression secondary to that anxiety, and both anxiety and depression being a consequence of his pain and medical problems.  

At an October 2007 VA orthopedic examination it was noted that the Veteran's claims folder was available and was reviewed.  The Veteran gave a history of problems with his knees and wrists, as well as a "well documented" history of bilateral knee problems.  According to the Veteran, he had undergone surgery several years earlier for a torn right lateral meniscus.  When questioned, the Veteran complained of pain which was aggravated by cold, wet weather.  The Veteran asserted that he could not stand or walk for more than about 15 to 20 minutes.  

When questioned regarding his wrists, the Veteran gave a history of bilateral wrist pain.  Reportedly, the Veteran had been diagnosed with bone spurs on his left wrist by X-ray.  Also noted was pain in the Veteran's right wrist, though presently, his predominant problem was on the left.  

Radiographic studies taken at the time of examination showed a normal right knee, although there was a meniscal tear on magnetic resonance imaging in 2004 prior to the Veteran's surgery.  Radiographic studies of the Veteran's left knee showed an osteochondral defect, which was considered a degenerative sign, but no other pertinent findings.  Radiographic studies of the Veteran's right wrist were essentially unremarkable.  The pertinent diagnoses noted were residuals of a right torn lateral meniscus, status post meniscectomy; residuals of degenerative joint disease of the left knee; degenerative joint disease of the left wrist; and residuals of right wrist strain.  

At the time of a VA medical examination for chronic fatigue syndrome in October 2007, it was once again noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran gave a history of fatigue, which he dated back to a period shortly following his return from Southwest Asia.  According to the Veteran, his fatigue gradually occurred over a period of time.  

When questioned, the Veteran denied any fever, nonexudative pharyngitis, or tender lymph nodes.  The examiner could not find any evidence of such pathology in the Veteran's claims folder.  According to the Veteran, he experienced aches and pains, in particular, in his knees and wrists.  Also noted was a complaint of fatigue "pretty much all of the time."  Significantly, according to the Veteran, he did not miss any time from work.  While he did experience problems with headaches approximately once or twice a month, they had not been particularly incapacitating.  

According to the examiner, the Veteran's diagnosis of fatigue dated back to August of 2004, however, the examiner was unable to find any documentation other than excessive fatigue.  On physical examination, the Veteran's upper respiratory examination was essentially unremarkable.  There was no evidence of any significant pharyngitis, nor did the Veteran exhibit any fever.  The Veteran had no palpable lymph nodes.  In the opinion of the examiner, the Veteran did not satisfy the criteria for chronic fatigue syndrome.  

As is clear from the above, the Veteran's complaints of depression have been attributed to an established psychiatric diagnosis, i.e., an adjustment disorder with mixed emotions secondary to various medical problems.  Moreover, to the extent the Veteran suffers from arthralgia/joint pains, those pains also have seen associated with established clinical diagnoses, specifically residuals of a torn lateral meniscus of the right knee, degenerative joint disease of the left knee, degenerative joint disease of the left wrist, and a right wrist strain.  Thus, the evidence preponderates against finding that the Veteran suffers from either depression or arthralgia/joint pain which is in any way the result of an undiagnosed illness.  Nor is there evidence that the Veteran's depression, or bilateral knee and wrist pathology are in any way the result of an incident or incidents of his period of active military service, including his service in the Persian Gulf.  Finally, there is no objective evidence that the Veteran suffers from a chronic fatigue syndrome.  

The Board acknowledges that during the course of private outpatient treatment for the Veteran's right knee in June 2005, the examiner indicated that he was unable to "rule out" internal derangement, and similarly could not "rule out" the possibility of "Gulf War Syndrome secondary to exposure in the Middle East."  That statement, however, was clearly based solely upon history provided by the Veteran to the effect that he had a "long term history secondary to experience with the military with respect to his right knee."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There is no indication that, at the time of writing the June 2005 opinion the physician in question had access to the Veteran's claims folder, or, in particular, his service treatment records.  Nor was any rationale provided for the opinion given.  

In contrast, the aforementioned opinions of a VA physician and psychologist are highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician and psychologist reviewed the Veteran's claims folder, discussed his pertinent medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Under the circumstances, the Board finds that the most probative evidence preponderates against finding that the Veteran suffers from disorders characterized by fatigue and/or depression, or arthralgia/joint pain which had their origin during his active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the disabilities at issue to his active service in the Southwest Asia Theater of Operations.  However, not until August 2004, 13 years following the Veteran's discharge from service, did he file a claim for service connection for any of those disabilities.  As noted above, there is no evidence that the Veteran currently suffers from depression or arthralgia/joint pain due to an undiagnosed illness.  Nor is there evidence that the Veteran does, in fact, suffer from chronic fatigue.  To the extent it has been shown that the Veteran experiences problems with an adjustment disorder and chronic problems of his knees and wrists, such pathology was first clinically documented many years following his discharge from active service.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  Savage.  In this case, there is no medical evidence suggesting a link between the Veteran's depression , or joint pathology and his period of active military service.

The Board acknowledges the Veteran's statements, and those of his significant other, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran and his significant other seek to etiologically relate the disabilities at issue to his period of active service.  Those statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  The Veteran and his significant other, as laypersons, are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his significant other possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed depression, arthralgia/joint pain, or claimed chronic fatigue with any incident or incidents of his period of his active military service, or with an undiagnosed illness.  Accordingly, service connection for those disabilities must be denied.  


ORDER

Entitlement to service connection for a disorder characterized by fatigue and/or depression, to include an adjustment disorder with mixed emotions secondary to medical problems, is denied.

Entitlement to service connection for a disorder characterized by arthralgia/joint pain, to include chronic disorders of the bilateral knees and wrists, is denied.  



REMAND

The Veteran seeks entitlement to service connection for a disorder characterized by memory loss.  He contends that he currently suffers from a chronic memory impairment which had its origin during, or is in some way the result of, his period of active military service, to include as due to an undiagnosed illness.  

In that regard, service treatment records are negative for any evidence whatsoever of problems with memory loss.  Nonetheless, during the course of a Persian Gulf Protocol examination in June 2004, the Veteran complained of problems with his memory.  While at the time of that examination, the Veteran's cognition was described as "unremarkable," at an October 2007 VA psychological examination, the Veteran's immediate, recent, and remote memory was described as "impaired."  When questioned, the Veteran indicated that he had been diagnosed with memory problems in 2004.  However, while giving an example of forgetting what he was doing at work, he was unable to provide a clear picture of his problems.  Clinical evaluation showed the Veteran able to remember what he had had for supper the previous night, and provide personal information with no problem.  The assessment at the time was of "impairment, per the Veteran."  Significantly, while the record and the Veteran's report indicated problems with memory impairment, no formal assessment was found.  Moreover, the Veteran was described as having been employed on the same job for 17 years "with no problems."  

Under the circumstances, and given the ambiguity surrounding the exact nature and etiology of the Veteran's claimed memory loss, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dating since December 2008 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA neurologic examination, or other examination by an appropriate specialist, should that prove necessary, in order to more accurately determine the exact nature and etiology of his claimed memory loss.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of any examination, the physician examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder characterized by memory loss.  If so, the physician examiner must opine whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include as due to an undiagnosed illness. 

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

3.  After the development requested has been completed, the RO/AMC should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a disorder characterized by memory loss, to include due to an undiagnosed illness.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since January 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


